Citation Nr: 0514581	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel








INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1983, and from March 1995 to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim of entitlement 
to service connection for schizophrenia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran was discharged from the 
service in December 1995 with a diagnosis of a personality 
disorder.  The veteran's VA examination reports in January 
1997 and December 1997 show diagnoses of personality 
disorders.  Under 38 C.F.R. § 3.303(c) (2004), personality 
disorders are not diseases or injuries for the purpose of VA 
disability compensation.

However, subsequent VA outpatient treatment records, dated 
less than a year after the veteran's December 1997 VA 
examination, note the veteran to be diagnosed with several 
acquired psychiatric disorders, to include bipolar disorder 
and schizoaffective disorder.

As such, and to ensure the veteran gets all due consideration 
under the law, the Board is of the opinion that the veteran 
should be offered a VA examination to definitively determine, 
what, if any, specific psychiatric disorders the veteran has 
been diagnosed with, and if so, whether they are related to 
service.

Accordingly, this claim is remanded for the following 
development:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain copies 
of all private medical records and VA 
medical records which pertain to treatment 
for his psychiatric disorder covering the 
period following his release from active 
duty to the present which have not been 
previously submitted.

2.  The RO should request the VA medical 
facility in Pittsburgh to furnish copies of 
any additional medical records pertaining 
to treatment fir the veteran's psychiatric 
illness covering the period from January 
10, 2003 to the present.

2.  The RO is requested to schedule the 
veteran for a VA examination by a 
psychiatrist to determine the nature, 
severity, and etiology of any psychiatric 
disorder diagnosed.  The claims folder is 
to be made available to the examiner for 
review prior to the examination.  All tests 
deemed necessary should be performed.  
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
psychiatric disorder diagnosed is related 
to service or any incident therein, or that 
a psychosis was manifested within a year 
after service.  A complete rational for any 
opinion expressed should be included in the 
report.

1.  Thereafter, the RO should re-adjudicate 
the claim on appeal. If the benefit sought 
is not granted, the veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond. The 
case should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




